DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     WENDAL MAURICE BAKER,
                           Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2340

                          [October 10, 2019]

   Appeal from order denying rule 3.800(a) motion from the Circuit Court
for the Nineteenth Judicial Circuit, St. Lucie County; Gary L. Sweet,
Judge; L.T. Case No. 562010CF834A.

  Wendal Maurice Baker, Blountstown, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.